Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 14, 2017

                                     No. 04-17-00144-CV

                 IN THE INTEREST OF L.R., III AND A.R. CHILDREN,

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 15759A
                          Honorable Cathy Morris, Judge Presiding


                                          ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Irene Rios, Justice

       On August 7, 2017, appellant filed a pro se document asking this court to appoint him
counsel in this appeal. Appellant is already represented in this appeal by Mr. Kurtis S. Rudkin.
Therefore, appellant’s request for court-appointed counsel is DENIED AS MOOT.


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2017.



                                                   ___________________________________
                                                   Luz Estrada
                                                   Chief Deputy Clerk